43 So.3d 949 (2010)
Ken ALCIME, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1751.
District Court of Appeal of Florida, Third District.
September 15, 2010.
Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public Defender, for appellant.
*950 Bill McCollum, Attorney General, and Nikole Hiciano, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and LAGOA, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Lopez v. State, 716 So.2d 301 (Fla. 3d DCA 1998); Koon v. State, 513 So.2d 1253 (Fla.1987).